Case 8:20-cv-00729-DOC-DFM Document 29-1 Filed 09/14/20 Page 1 of 3 Page ID #:183




 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
 2   Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
 3   Isabel Rose Masanque, Esq., SBN 292673
     8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
 5   IsabelM@potterhandy.com
 6   Attorneys for Plaintiff
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9
10
        Rafael Arroyo, Jr                              Case: 8:20-cv-00729-DOC-DFM
11
12                Plaintiff,
13                                                     Plaintiff’s Response to
          v.                                           Statement of Undisputed Facts
14
        Ralphs Grocery Company, an Ohio                Date:    October 5, 2020
15
        Corporation; and Does 1-10,                    Time:    8:30 a.m.
16                                                     Ctrm:    9D
17                Defendants.

18                                                     Hon. Judge David O. Carter

19
20             Plaintiff Rafael Arroyo, Jr. submits this statement of disputed material facts, in
21   support of his opposition to Defendant’s Motion for Summary Judgment.
22
23      Sl.       Defendant’s Disputed Facts/Supporting               Plaintiff’s Response
24      No.                        Evidence
25       1.       Plaintiff’s Complaint alleges only              Undisputed.
26                the following barriers: (1) the self service
27                tickets in the meat and deli sections are too
28


     Plaintiff’s Separate Statement             -1-            8:20-CV-00729-DOC-DFM
Case 8:20-cv-00729-DOC-DFM Document 29-1 Filed 09/14/20 Page 2 of 3 Page ID #:184




 1             high; and (2) the self service bags in the pre-
 2             packed meat section are too high.
 3
 4             (First Amended Complaint at ¶¶9-12).
 5
 6       2.    The self-service tickets in the meat section Undisputed.
 7             are currently mounted at less than 48 inches
 8             above the ground.
 9
10             (McKinney Decl. ¶2; Exhibit A to McKinney

11             Decl.).

12
13       3.    The self-service tickets in the deli section are Undisputed.

14             currently mounted at less than 48 inches

15             above the ground.

16
17             (McKinney Decl. ¶3; Exhibit B to McKinney

18
               Decl.).

19
         4.    The self-service bags in the prepacked meat Undisputed.
20
               section are currently mounted at less than 48
21
               inches above the ground.
22
23
               (McKinney Decl. ¶4; Exhibit C to McKinney
24
               Decl.).
25
26
27
28


     Plaintiff’s Separate Statement          -2-           8:20-CV-00729-DOC-DFM
Case 8:20-cv-00729-DOC-DFM Document 29-1 Filed 09/14/20 Page 3 of 3 Page ID #:185




 1   Dated: September 14, 2020          CENTER FOR DISABILITY ACCESS
 2
 3                                      By: /s/ Isabel Rose Masanque
                                        Isabel Rose Masanque
 4
                                        Attorneys for Plaintiff
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Plaintiff’s Separate Statement      -3-          8:20-CV-00729-DOC-DFM
